PER CURIAM.
• In this direct criminal appeal, appellant contends that the trial court lacked jurisdiction to revoke his probation and to sentence him to six months in the county jail because the probation revocation process was not commenced until after his probationary term had expired. The state properly concedes error. See State v. Boyd, 717 So.2d 524 (Fla.1998), approving, 699 So.2d 295 (Fla. 1st DCA 1997); Tatum v. State, 24 Fla. L. Weekly D1261, 736 So.2d 1214 (Fla. 1st DCA 1999). Accordingly, we reverse, and remand with directions that the order revoking probation and the judgment and sentence entered subsequent thereto be vacated; that the affidavit alleging a violation of probation be dismissed; and that appellant be discharged.
REVERSED and REMANDED, with directions.
KAHN, WEBSTER and VAN NORTWICK, JJ„ concur.